Quinn, Judge
(dissenting):
In Committee for G I Rights v Callaway, 370 F Supp 934 (DDC 1974), Judge Gesell concluded that a drug abuse prevention plan (USAREUR Circular 600-85) for the U S Army’s European Command similar to that before us had such "serious constitutional infirmities” as to require that it be cancelled. Principally, Judge Gesell condemned the program on the ground that it was inordinately intrusive and constituted a mass search "solely to ferret out drugs”; he also determined to be improper the "use for disciplinary purposes of facts developed . . . during participation in a rehabilitative program ordered by reason of an *184illegal search.” Id. at 939. Judge Gesell acknowledged at least two circumstances that serve to make his decision inapplicable to this case. First, he noted that "drug use in the [European] Command has not reached anything comparable to the epidemic proportions detected in Vietnam.” Id. at 940. Secondly, he distinguished, as this Court has, between a search "solely to ferret out drugs” as evidence of crime and "intrusive searches without probable cause for the sole purpose of placing individuals into a medically oriented drug rehabilitation program, or with placing soldiers merely suspected of drug abuse into such a program.” Id. at 941. See also Reynolds v McNichols, 488 F2d 1378 (10th Cir 1973) in which the court held it to be a valid exercise of the police power of a state to require examination and treatment for a venereal disease of a person reasonably suspected of having the disease.
In Gardner v Broderick, 392 US 273 (1968), the United States Supreme Court held that a police officer could not be dismissed from the force because he had invoked the right to remain silent, when the purpose of the demand that he speak was in part to obtain evidence for a prosecution against him. 392 US at 279. The Supreme Court recognized, however, that a police officer has a special relationship to the Government, and the Government has a right to inquire into his performance of his responsibilities. It held that the police officer could be questioned "specifically, directly, and narrowly” about the way in which he performed his official duties, and if he refused to answer such questions, the privilege against self-incrimination would not bar his dismissal from the force. 392 US at 278. The relationship between a member of the armed forces and the Government is at least comparable to that of the police officer and the Government.. Consequently, in a situation affecting his performance of duty, at least in a zone of armed conflict, the Government can demand that he speak or act to determine his capability. In my opinion, the follow-up aspect of the drug rehabilitation program, as applied to the accused here, falls within the Gardner concept.
As of the time the accused was ordered to submit to a urine test, his involvement with the drug program had been solely for the purpose of insuring rehabilitation and his continued physical effectiveness for active duty. Under Gardner, therefore, the order to provide a sample of urine was intimately connected with the accused’s health and fitness for duty, and it was not part of an effort to discover evidence of misconduct to be used against him. The follow-up procedure to the treatment administered the accused was a reasonable means to insure that, while on duty in Vietnam, the accused retained the capability to carry out the duties required of him. It would have been time enough for the accused to complain about the urinalysis test, if the test results were sought to be used against him for other than health and fitness reasons. As the drug program was applied to the accused, the order to provide a urine sample to further his rehabilitation treatment was legal. I would, therefore, affirm the decision of the Court of Military Review.